Citation Nr: 1534716	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hand tremors.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served with the Army Reserve from 1981 to 2005.  He had periods of active duty from April 1996 to December 1996, January 2001 to April 2001 and April 2004 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in December 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

There is clear and unmistakable evidence the Veteran had pre-existing bilateral hand tremors prior to entrance into his periods of active service and that such bilateral hand tremors were not permanently aggravated during a period of active service.


CONCLUSION OF LAW

Bilateral hand tremors were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran was mailed a letter June 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's service treatment records (STRs) and personnel records are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  Records from the Social Security Administration (SSA) were also obtained.  The Veteran noted there were outstanding records from N.Z., MD.  In the Board's remand, the Board stipulated that the Veteran should be asked about the correct address for this physician.  In a May 2015 letter, the Veteran was asked for this address but did not respond.  The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

He has not identified any other outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim. 

The Veteran was provided the appropriate VA examination and opinion in June 2015.  The Board finds that the examination report and opinion by the VA examiner are adequate as they reflect consideration of the record, provide the opinions sought, and fully explain the basis for the conclusions reached.

The Veteran also provided testimony at an August 2012 hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was explained during the hearing and the case was remanded to obtain outstanding evidence. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran served with the Army Reserves and had active duty tours from April 1996 to December 1996, January 2001 to April 2001 and April 2004 to July 2004 as shown by the service personnel records.  April 1981, February 1985, October 1987, February 1990, November 1990, and May 1995 examination reports were negative for complaints or findings of essential tremors.  A November 1988 medical record indicates that the Veteran had trembling of the hands which had been present a long time.  The tremors were more noticeable with stress and tiredness.  A July 2002 examination report indicated that the Veteran's neurologic system was abnormal as he had a slight intentional tremor that the Veteran reported having for 20 years.  

Several documents show that he had tremors prior to the periods of active duty service.  A November 1988 treatment record noted trembling in his hands.  In his December 2007 claim, the Veteran reported that his hand tremors began in 1985.  In a September 2004 letter, Dr. T. noted that the Veteran reported a long history of tremor in bilateral upper extremities dating back to late childhood.  He reported that his tremors have increased over the past few years.  The clinician noted that he had mild to moderate postural tremor involving bilateral upper extremities without intention component.  He was placed on Topamax.

The Veteran claims that his bilateral hand tremors are due to his military service.  
In a July 2010 statement, the Veteran reported that he entered dental school in September 1977 and was tremor free.  He claims that if he had had tremors, this would have been quickly identified, and he would have been eliminated from the program.  He reports that he was firing guns at an expert level at the beginning of his service but the sixth year, he rarely could hit a target.  He reported that his neurologic disorder is aggravated by stress.  He claims that he was stressed during service particularly during deployments due to decrease in sleep, heat stress, cold stress, intense illness, and dietary disruptions.  He relates that the stress in the military compounded his tremors throughout his military career until he was denied clinical privileges in Afghanistan and removed from the country prior to ending his tour.  He reports that he is on social security disability because he is unable to practice his profession as a dentist.  In June 2010, the Veteran reported that he did not notice hand tremors until six years into his military service.

Following discharge from military service, records show that he continued to have essential tremors.  

In September 2004, October 2004 and December 2004 letters, Dr. T. noted that the Veteran had mild to moderate postural tremor involving bilateral upper extremities without intention component. 

In March 2005, the Veteran was found to have mild postural tremor involving bilateral upper extremities without significant intention component.

In a May 2005 letter, Dr. T. noted that the Veteran had discontinued Topamax due to side effects.  It was uncertain whether his hand tremor had increased slightly after discontinuation of the Topamax.  He continued Mysoline.  Upon examination, Dr. T. found very mild postural tremor involving bilateral upper extremities without significant intention component.  Overall the Veteran showed improvement in his tremors since starting the Mysoline.

In November 2005, Dr. T. opined that the Veteran was "fit" for duty in the Army Reserves as a dentist as he had very minimal residual bilateral hand tremor in May 2005.

In August 2006, the examiner from SSA diagnosed the Veteran with quite severe benign essential tremors.  It was recommend that he begin a trial of Mysoline.  
A December 2007 VA treatment record notes that he was having trouble with eating due to tremor because he spills.  The Veteran reported that there was no family history of tremors.  The physician noted that the clinical features and length of history of the tremors suggest essential tremors.

In January 2008, the Veteran was afforded a VA examination for his hand tremors.  The Veteran reported that his hand tremors began in 1987 while he was working as a dentist in the service.  He reported that during service he was exposed to solvents and chemicals used to make molds and fillings.  The examiner noted that this brother may have had tremors when he is sober.  He reported that his tremors were exacerbated by anger, stress or sleep deprivation.  He currently was on no medication for his tremor.  Physical examination reviewed that strength was 5/5 in the upper extremities and that there was subtle right upper extremity rest tremor at the thumb as well as subtle bradykinesia and cogwheeling rigidity of the upper extremity.  There was a large amplitude, high frequency, immediate tremor of both upper extremities with extension of the hands before him.  The examiner found that there were no medications that could be causing his severe chronic postural tremor.  He noted that there was no clear association with essential tremors and environmental toxins that is known at this time, but there was exposure to a history of solvents and other chemicals while he was a dentist in service.  The family history was sketchy, but his brother may have a postural tremor.  The examiner opined that the Veteran's essential tremor is less likely as not caused by or a result of the service-related toxin exposure.  

In a December 2009 VA treatment record, the Veteran reported that his tremors have not increased in some time and are not really bothering him.  He reported that he had the tremors a long time and in his brother may have had tremors as well.  He has a slight tremor in his right lower lip and bilateral hands.  It increases under stress and fatigue.  

The Veteran was afforded a VA examination in June 2015 for his essential tremors.  The examiner reviewed the "paperless" file and examined the Veteran.  The examiner diagnosed the Veteran with essential tremors.  The Veteran reported having tremors for 25 years and was unable to be more specific of onset.  He denied being discharged or leaving the military due to his bilateral tremors.  The Veteran reported that flare-ups of his essential tumors occur with stress, lack of sleep or being in a different environment.  He reported that during service, various people raised concerns about his tremors since he worked as a dentist.  He also reported having to leave Afghanistan due to his tremors due to one commander.  He noticed that tremors worsened when he was first deployed to Kosovo in 2001and attributes it to lack of sleep, stress of travel, interruption of eating habits, and "disruption of entire lifestyle."  He said that it did not improve after his return.  The Veteran was diagnosed with an essential tremor.  

The examiner opined that the records showed that he had benign essential tremors since the 1980s and therefore, the tremors clearly and unmistakably pre-existed any period of active duty.  This is supported by the November 1988 treatment record which noted trembling in the hands.

The examiner further opined that benign essential tremors is a nervous system disorder that worsens over time.  It also can be inherited.  Heightened emotion, stress, fever, physical exhaustion or low blood sugar may trigger tremors and/or increase their severity.  The Veteran reported that flare-ups of the tremors occur with stress and that tremors worsened during combat deployment.  The examiner noted treatment records in November 1988 and December 1988 noting tremor in his hands.  A May 1995 neurological examination was normal.  A July 2002 document noted tremors, but the pre-deployment health assessment form date in February 2004 was negative for neurologic findings, and he was deployable.  The examiner noted that the Veteran was seen by a private neurologist two months after discharge from active duty.  These records document he had decrease in symptoms with medication treatment of Mysoline and private neurologist note dated in November 2005 noted a significant improvement with bilateral upper extremity tremors with starting Mysoline.  This note further stated that he had very minimal residual bilateral hand tremors and was "fit" for duty in the Army Reserves as a dentist.  For these reasons, the examiner concluded that it was clear and unmistakable that the pre-existing disease was not aggravated (i.e. permanently worsened) during a period of active service.

A pre-deployment health assessment of March 2004 does not include a diagnosis of tremors.  However, the VA examiner found and the evidence shows that his tremors began prior to his periods of active service.  

Although the Veteran claims that his tremors increased during service due to stress, the evidence shows that this was not permanent.  The Veteran has repeatedly noted that his tremors increase in severity due to stress and fatigue and that when he was deployed his tremors increased due to stress and fatigue.  He indicated that during his first deployment he had slight tremors, however, these worsened during subsequent deployments.  The evidence documenting his disorder soon after his discharge from the last period of active service shows that for the most part, his symptoms were mild to moderate.  Moreover, the June 2015 examiner opined that the Veteran's essential tremors clearly and unmistakably pre-existed service and were not permanently aggravated (i.e., permanently worsened) during service.  A rationale for the opinions was provided (as noted above) and these opinions are not refuted by any other medical evidence of record.  Moreover, as noted by the examiner although the Veteran reported that he was denied privileges during his last deployment due to tremors, a private treatment record from November 2005 indicates that he had significant improvement of his tremor with Mysoline and only had very minimal residual hand tremor.  Accordingly, the private physician found that he was fit to serve as a dentist in the Army Reserve.  

The Veteran himself believes that his current essential tremors began in service or were aggravated during his active service.  Among the Veteran's specific contentions are that his symptoms were worse during and after service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  The Board acknowledges that the Veteran is a dentist and does have a medical background.  Despite this, the Veteran does not have a particular medical background in neurologic disorders.  Here, the evidence, including the June 2015 examiner's opinion as well as the medical treatment records included in the file are clear and unmistakable that there was no permanent worsening of the preexisting essential tremors condition during a period of active service.  In July 2002, the Veteran was noted to have a slight tremor and in November 2005, significant improvement was shown and the Veteran was found to have only a very minimal residual hand tremor.  

In sum, the record demonstrates that essential tremors clearly and unmistakably pre-existed service, and establishes by clear and unmistakable evidence that it was not permanently aggravated during a period of active service.  Accordingly, the appeal must be denied. 

 
ORDER

Entitlement to service connection for bilateral hand tremors is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


